Hammond, J.
The principles of law applicable to this case are familiar and well settled; and the case is one of a large class where the bearing of the various parts of the evidence is so obvious that nothing is gained, either in the way of clearness or strength, by an extended discussion of it. It is sufficient tó say that after a careful reading of the evidence we are of opinion that the questions, whether the plaintiff was in the exercise of due care, whether he assumed the risk of the situation, whether there was negligence for which the defendant was answerable under either the second or third count, (upon which two counts alone the case was finally submitted to the jury,) and whether the work was being carried on by the defendant, were each and all questions of fact for the jury upon which a decision either way was legally possible. See among other cases Lang v. Terry, 163 Mass. 138, and cases cited; Barrett v. New England Telephone & Telegraph Co. 201 Mass. 117, and cases cited. It follows that the motion that a verdict be ordered for the defendant was properly denied, and that the instructions requested by the defendant were properly refused.
There was no error in the admission of the expert testimony. Lang v. Terry, ubi supra.

Exceptions overruled.